THE STATE OF SOUTH CAROLINA
                          In The Court of Appeals

              The State, Respondent,

              v.

              Leslie Davis, Appellant.

              Appellate Case No. 2019-000071



                           Appeal From Horry County
                    Benjamin H. Culbertson, Circuit Court Judge


                                Opinion No. 5917
                   Heard February 17, 2022 – Filed June 15, 2022


                                    AFFIRMED


              Appellate Defender Adam Sinclair Ruffin, of Columbia,
              for Appellant.

              Attorney General Alan McCrory Wilson and Assistant
              Attorney General Joshua Abraham Edwards, both of
              Columbia; and Solicitor Jimmy A. Richardson, II, of
              Conway, all for Respondent.


WILLIAMS, C.J.: In this criminal appeal, Leslie Davis contends the trial court
erred in admitting evidence of his prior conviction for rape in the first degree,1 an
element of criminal sexual conduct with a minor in the first degree (CSCM) under
section 16-3-655(A)(2) of the South Carolina Code (2015). We affirm.


1
    Davis's prior conviction occurred in Madison County, New York.
FACTS/PROCEDURAL HISTORY

On March 14, 2016, Minor, an eight-year-old female, reported to her live-in
babysitter that her father, Davis, was sexually assaulting her. The babysitter,
Brooke Squires, testified that before school on March 14, she found Minor naked
in her bed vomiting and decided to keep her home for the day. Later that
afternoon, Minor told Squires about the sexual assault. Squires called 911, and
two officers and an ambulance responded to Davis's residence. Squires further
testified that several days prior, she found bloody underwear in Minor's room but
threw them away when Minor stated the blood was from a cut.

Upon arrival at the hospital, Janet Moore, a sexual assault nurse, examined Minor
and concluded Minor's labia majora was reddened; however, she did not show any
bruising, cuts, or rashes on her body. Moore testified that her records did not
reflect the presence of blood on Minor. Dr. Carol Rahter, an emergency physician
and medical director of the Children's Recovery Center in Myrtle Beach, also
examined Minor at the hospital. Dr. Rahter concluded Minor had a normal exam.
Minor was also interviewed at the Myrtle Beach Children's Recovery Center.
Dianne Nordeen, a forensic interviewer, videotaped the interview and testified at
trial that Minor claimed she was raped from January 2016 until March 2016.

The Horry County Grand Jury indicted Davis for CSCM pursuant to section
16-3-655(A)(2). During a pretrial motion, Davis moved to suppress the
introduction of his prior rape conviction and his obligation to register as a sex
offender. Davis argued that section 16-3-655(A)(2) was unconstitutional because
it deprived him of his fundamental right to a fair trial by requiring the introduction
of exceedingly prejudicial evidence to prove an element of CSCM under the
statute. He asserted the State could stipulate to his prior conviction, the court
could rule on the conviction's existence, and the court could hold the evidence for
sentencing if the jury found him guilty of the underlying sexual battery. The trial
court denied Davis's motion to suppress, finding that under section 16-3-655(A)(2)
his prior conviction had to be proven by the State beyond a reasonable doubt.

At trial, the State called the clerk of court for Madison County, New York, and he
testified that Davis was convicted for "rape in the first degree" on October 21,
1986. The State also called a sergeant with the Horry County Sheriff's Office who
stated Davis was required to register as a sex offender due to this prior conviction.
After deliberations, the jury found Davis guilty as charged and the trial court
sentenced him to thirty years' imprisonment. This appeal followed.
ISSUE ON APPEAL

Did the trial court err in admitting Davis's prior conviction for rape in the first
degree and evidence of his obligation to register as a sex offender?

STANDARD OF REVIEW

An appellate court reviews a trial court's evidentiary rulings under an abuse of
discretion standard and gives great deference to the trial court's ruling. State v.
Cross, 427 S.C. 465, 473, 832 S.E.2d 281, 285 (2019). A trial court abuses its
discretion when its conclusions either lack evidentiary support or are premised on
an error of law. Id. "[T]he conduct of a trial is largely within the discretion of the
presiding judge, to the end that a fair and impartial trial may be had." Id. (quoting
State v. Heath, 232 S.C. 384, 391, 102 S.E.2d 268, 272 (1958)).

LAW/ANALYSIS

Davis contends the probative value of his prior rape conviction was substantially
and unfairly outweighed by its prejudicial effect and argues the trial court could
have remedied such a prejudicial effect by requiring the State to stipulate to its
existence. We disagree.

Davis was indicted for CSCM pursuant to section 16-3-655(A)(2), which provides:

             A person is guilty of [CSCM] if:
             ...
             (2) the actor engages in sexual battery with a victim who
             is less than sixteen years of age and the actor has
             previously been convicted of, pled guilty or nolo
             contendere to, or adjudicated delinquent for an offense
             listed in [s]ection 23-3-430(C) or has been ordered to be
             included in the sex offender registry pursuant to [s]ection
             23-3-430(D).

Under subsection (A)(2), a prior conviction for a sex crime or an individual's
mandated obligation to register as a sex offender is an element of CSCM. See
§ 16-3-655(A)(2). Our supreme court has noted that when a prosecutor chooses to
try an individual for CSCM under this section, evidence of a prior conviction, as an
element of the crime, has "insurmountable probative value." Cross, 427 S.C. at
474, 832 S.E.2d at 286. But, because of the inherently prejudicial stigma a prior
sex crime carries, the prejudicial effect of introducing evidence of such a prior
crime is exceedingly high. Id. at 474, 478, 832 S.E.2d at 286, 288. The
admissibility of a prior conviction for a sex crime "remains subject to [the] trial
court's Rule 403 gatekeeping duty to determine whether and when that evidence
should be admitted." Id. at 477, 832 S.E.2d at 287. Evidence of the prior crime is
in no way probative of whether a defendant committed the current underlying
sexual battery. Id. at 477, 832 S.E.2d at 287–88.

In Cross,2 the defendant was charged with CSCM under section 16-3-655(A)(2).
Id. at 474, 832 S.E.2d at 286. He claimed the State violated Rule 403, SCRE, by
introducing his prior sex crime conviction before proving he was guilty of the
sexual battery for which he was charged. Id. at 474, 832 S.E.2d at 286. The
defendant argued that bifurcation of his trial—requiring the State to prove he was
guilty of the underlying sexual battery before proving he was guilty of a prior sex
crime—would sufficiently diminish the risk of excessive prejudice produced by the
stigma a prior sex crime carries. Id. at 474–75, 832 S.E.2d at 286. The supreme
court agreed and held that the probative value of the prior conviction, at the time it
was introduced, was substantially outweighed by the risk of unfair prejudice to the
defendant and bifurcation would have remedied such risks. Id. at 484, 832 S.E.2d
at 291. However, the court also acknowledged that a defendant's prior conviction
for a sex crime is admissible to prove the prior-conviction element of CSCM and
that the state "must" be allowed to introduce it. Id.

In this case, Davis did not seek to bifurcate his trial into two proceedings like the
defendant in Cross; Davis sought to force the State to stipulate to his prior
conviction and thwart the State's ability to present his prior conviction to the jury.
While Cross does not hold that bifurcation is the only remedy trial courts can
employ to diminish the risk of unfair prejudice from the admission of a prior sex
crime, we find forcing the State to stipulate to the prior crime element of section
16-3-655(A)(2) is incompatible with Cross's holding. Cross states the risk of
unfair prejudice a prior sex crime poses is exceedingly high during the portion of
trial the state seeks to prove a defendant sexually assaulted a minor; however,
evidence of a prior conviction for the sex crime is undeniably probative and
admissible, and the State must be allowed to introduce it. Id. at 482–84, 832
S.E.2d at 290–91.

Moreover, when the existence of a prior conviction constitutes a statutory element
of a crime, South Carolina appellate courts have refused to require the State to

2
    Cross was decided after Davis's trial.
accept a defendant's offer to stipulate to the conviction. See State v. Hamilton, 327
S.C. 440, 443, 486 S.E.2d 512, 513 (Ct. App. 1997) (stating that when the State is
required to prove a prior conviction as an element of a crime it cannot be forced to
accept a defendant's offer to stipulate); State v. Anderson, 318 S.C. 395, 399–400
& n.2, 458 S.E.2d 56, 58–59 & n.2 (Ct. App. 1995) (finding a defendant could not
force the State to accept an offer to stipulate to prior convictions for driving under
the influence and noting that a stipulation is an agreement containing mutual assent
from the parties). Our appellate courts' disinclination to force the State to accept a
defendant's offer to stipulate falls in line with the well-established principle that the
State can prosecute an individual with what evidence it chooses. See Old Chief v.
United States, 519 U.S. 172, 186–89 (1997) (stating the prosecution is entitled to
prove its case free from a defendant's inclination to stipulate damning evidence
away); State v. James, 355 S.C. 25, 34, 583 S.E.2d 745, 749 (2003) ("[T]he State
cannot be forced to accept a defendant's stipulation to prior convictions because
that would interfere with the State's right to prove its case with 'evidence of its own
choosing.'" (quoting Hamilton, 327 S.C. at 445, 486 S.E.2d at 514)).

Finally, even if this court were to force the State to accept Davis's offered
stipulation, such an agreement would not dampen the prejudicial effect of the prior
conviction like bifurcation of the trial. The prior sex crime element under section
16-3-655(A)(2) does not involve generic prior convictions; it requires a specific
conviction listed under section 23-3-430(C). Even if forced to accept Davis's
stipulation that he was convicted of a specific sex crime, the State could not have
proven Davis guilty of CSCM under section 16-3-655(A)(2) using general
language about his prior offense. The jury would have known Davis was guilty of
a prior sex crime when the trial court instructed them as to the elements of CSCM.
See Hamilton, 327 S.C. at 446, 486 S.E.2d at 515 (stating that when a specific prior
conviction is required to prove a statutory element, generic statements about the
offense are not possible and the jury would learn about the prior conviction when it
is instructed on the elements of the crime); Cross, 427 S.C. at 484, 832 S.E.2d at
291 (holding a defendant's conviction for a specific offense under section
23-3-430(C) is admissible to prove the prior-conviction element under section
16-3-655(A)(2) and must be introduced at trial (emphasis added)); cf. Old Chief,
519 U.S. at 191 (finding that when generic felonies are a statutory element of a
crime, the probative value of the specific name and nature of an offense is
substantially outweighed by the danger of unfair prejudice).

Because Davis did not seek to bifurcate his trial and a prior sex crime conviction is
a statutory element of CSCM under section 16-3-655(A)(2), we find the trial court
did not err in admitting Davis's prior conviction for rape in the first degree or
evidence that he was required to register as a sex offender. See Cross, 427 S.C. at
477, 484, 832 S.E.2d at 287, 291 (finding that a prior conviction for a crime listed
in section 23-3-430(C) has insurmountable probative value in proving the prior
conviction element of CSCM under section 16-3-655(A)(2) and must be
introduced at trial). Therefore, we affirm the trial court's evidentiary ruling.

CONCLUSION

Accordingly, Davis's conviction is

AFFIRMED.

KONDUROS and VINSON, JJ., concur.